Exhibit 10.2

THIS NOTE AND THE SECURITIES INTO WHICH IT MAY BE CONVERTED HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR SUCH LAWS COVERING THE TRANSFER OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH TRANSFER IS EXEMPT FROM SUCH
REGISTRATION.

ASIA FOOD CULTURE MANAGEMENT PTE., LTD.

CONVERTIBLE PROMISSORY NOTE

 

US$500,000    December 30, 2008

FOR VALUE RECEIVED, the undersigned, ASIA FOOD CULTURE MANAGEMENT PTE., LTD., a
Singapore private limited company (the “Company”), promises to pay to the order
of TULLY’S COFFEE ASIA PACIFIC PARTNERS, LP, a Washington limited partnership
(the “Partnership”), the principal amount of $500,000 – FIVE HUNDRED THOUSAND US
DOLLARS - plus simple interest at a rate equal to 0.44% per annum, the rate
currently published for 3-month financial commercial paper for the week ending
December 26, 2008 by Federal Reserve Statistical Release H.15, payable upon the
Maturity Date (defined below). Interest shall be calculated on the basis of
actual number of days elapsed over a year of 365 days. Notwithstanding any other
provision of this note (the “Note”), the Partnership does not intend to charge
and the Company shall not be required to pay any interest or other fees or
charges in excess of the maximum permitted by applicable law; any payments in
excess of such maximum shall be refunded to the Company or credited to reduce
principal hereunder. All payments received by the Partnership hereunder will be
applied first to costs of collection, if any, then to interest and the balance
to principal.

This Note is entered into contemporaneously with a promissory note issued by the
Partnership to Tully’s Coffee Asia Pacific, Inc. (“TCAP”), general partner of
the Partnership (the “GP Note”).

The following is a statement of the rights of the Partnership of this Note and
the conditions to which this Note is subject to and to which the Partnership, by
the acceptance of this Note, agrees:

1. Maturity Date. The principal and accrued interest on this Note shall be due
and payable on demand at the earlier of (i) five (5) business days after the
date that the Partnership has made cash distributions, whether in a single
distribution or series of distributions, to Company in an amount equal to all
principal and accrued interest; or (ii) the time at which this Note is made due
and payable upon an Event of Default (as defined below); provided, however that
if the Event of Default is cured as permitted in this Note, then the Maturity
Date shall not thereafter be deemed to have occurred with regard to such Event
of Default under this clause (ii) (collectively, clauses (i) – (ii) shall be the
“Maturity Date”).

2. Non-recourse Nature of this Note. This Note is secured by the net cash from
operations of the Partnership that are available to be distributed by the
Partnership to the Company pursuant to the Limited Partnership Agreement between
Company and TCAP dated December 21, 2007 (the “Partnership Agreement”) in
proportion to Company’s percentage of Partnership Interest (as



--------------------------------------------------------------------------------

defined in the Partnership Agreement). Upon the occurrence of any Event of
Default (defined below), then, until all principal and accrued interest of this
Note is paid in full, any and all distributions, dividends or other cash
payments otherwise available to be distributed to the Company by the Partnership
shall be paid to the Partnership; this constitutes the Partnership’s sole and
exclusive remedy for an Event of Default and precludes the exercise or
enforcement by the Partnership of any other right or remedy to which Partnership
is entitled by law or equity to enforce.

3. Conversion upon Default of the GP Note. Upon the occurrence of any Event of
Default by TCAP as defined in the GP Note, the Company shall have the right (but
not the obligation) to convert all or a portion of outstanding principal and
accrued interest under this Note into additional Partnership Interests (as
defined in the Partnership Agreement) based upon a US12,000,000 pre-money
valuation of the Partnership. Upon conversion of the Note into additional
Partnership Interests, Company shall have the additional right (but not
obligation) to be designated the sole general partner of the Partnership and the
Partnership Agreement shall be amended accordingly.

3.1 Notice of Conversion. If the Company elects to exercise its right to convert
this Note into additional Partnership Interests, it shall so notify the
Partnership within thirty calendar days of the occurrence of the Event of
Default and, at that time, indicate whether the Company further elects to be
designated as the sole general partner of the Partnership.

4. Prepayment. The Company may prepay in whole or in part the principal and
accrued interest of this Note. Any such prepayment shall be applied first to the
repayment of accrued fees and expenses under this Note, if any, then to the
interest otherwise accrued until all such amounts have been paid in full, and
then to the repayment of principal until all principal has been paid in full.

5. Events of Default.

4.1 Each of the following events shall constitute an “Event of Default” of this
Note: (a) the Company fails to make any payment when due under this Note on the
applicable due date and has not made such payment within five (5) days after
written notice of such failure has been given on behalf of Partnership to the
Company; (b) a receiver is appointed for any material part of the Company’s
property, the Company makes a general assignment for the benefit of creditors,
the Company becomes insolvent, or the Company becomes a debtor or alleged debtor
in a case under any U.S. or foreign bankruptcy code, act or statue, or becomes
the subject of any other bankruptcy or similar proceeding for the general
adjustment of its debts or for its liquidation; (c) Company defaults in the
performance or observance of any material, term, covenant, condition or
agreement contained in this Note which such default, if capable of being cured,
is not cured by the Company within thirty (30) calendar days after notice
thereof shall have been given by the Partnership to the Company; or (d) a final
judgment or order for the payment of money in excess of Five Hundred Thousand
Dollars ($500,000.00) shall be rendered against Company and the same shall
remain unpaid for a period of sixty (60) days during which execution shall not
be effectively stayed, or any judgment, writ, assessment, warrant of attachment,
or execution or similar process shall be issued or levied against a substantial
part of the property of Company and such judgment, writ, or similar process
shall not be released, stayed, vacated or otherwise dismissed within sixty
(60) days after issue or levy.

 

-2-



--------------------------------------------------------------------------------

4.2 Upon the occurrence of any Event of Default, all accrued but unpaid
expenses, or interest otherwise accrued, all principal and any other amounts
outstanding under this Note shall (a) in the case of any Event of Default under
Section 4.1(b) become immediately due and payable in full without further notice
or demand by Partnership and (b) in the case of any Event of Default other than
under Section 4.1(b), become immediately due and payable upon written notice by
or on behalf of Partnership to the Company.

4.3 Partnership’s sole and exclusive remedy upon the occurrence of any Event of
Default shall be as set forth in Section 2 of this Note.

6. Transfer of this Note. This Note may not be transferred in whole or in part
with the prior written consent of the Company; any such transfer or assignment
shall be void.

7. Miscellaneous.

7.1. Acknowledgement as to Business Purpose. The Partnership and Company
acknowledge and agree that this Note is issued by the Company to the Partnership
solely for commercial, investment or business purposes as contemplated by
Revised Code of Washington Section 19.52.080.

7.2. Successors and Assigns. Subject to the exceptions specifically set forth in
this Note, the terms and conditions of this Note shall inure to the benefit of
and be binding upon the respective executors, administrators, heirs, successors
and assigns of the parties.

6.3 Loss or Mutilation of Note. Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note, together with indemnity reasonably satisfactory to the Company, in
the case of loss, theft or destruction, or the surrender and cancellation of the
Note, in the case of mutilation, the Company shall execute and deliver to
Partnership a new Note of like tenor and denomination as this Note.

6.4 Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or by facsimile
(receipt confirmed electronically) or shall be sent by a reputable express
delivery service or by certified mail, postage prepaid with return receipt
requested, addressed as follows:

if to the Company to:

venture counsel law international pllc

Attention: Christopher Evans, Esq.

601 108th Avenue NE, Suite 1900

Bellevue, WA 98004

Tel: 425.943.6953 Fax: 425.943.6801

 

-3-



--------------------------------------------------------------------------------

if to the Partnership:

Tully’s Coffee Asia Pacific Partners, LP

Attention: Tom O’Keefe

3100 Airport Way South

Seattle, WA 98134

Tel: 206.233.2070

Fax: 206.233.2077

Either party hereto may change the above specified recipient or mailing address
by notice to the other party given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient’s location) or on the
day shown on the return receipt (if delivered by mail or delivery service).

6.5 Governing Law. The terms of this Note are governed by and are to be
construed in accordance with the laws of the State of Washington, without giving
effect to that body of laws pertaining to conflict of laws.

6.6 Waiver and Amendment. No right or obligation under this Note will be deemed
to have been waived unless evidenced by a writing signed by the party against
whom the waiver is asserted, or by its duly authorized representative. Any
waiver will be effective only with respect to the specific instance involved,
and will not impair or limit the right of the waiving party to insist upon
strict performance of the right or obligation in any other instance, in any
other respect, or at any other time.

6.7 Severability. The parties intend that this Note be enforced to the greatest
extent permitted by applicable law. Therefore, if any provision of this Note, on
its face or as applied to any person or circumstance, is or becomes
unenforceable to any extent, the remainder of this Note and the application of
that provision to other persons, circumstances, or extent, will not be impaired.

6.8 Maximum Interest. Notwithstanding any other provisions of this Note, any
interest, fees, or charges payable by reason of the indebtedness evidenced by
this Note shall not exceed the maximum permitted by law.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR FOREBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be signed on the date
first written above.

ASIA FOOD CULTURE MANAGEMENT PTE., LTD.

Signature:      By:   Kouta Matsuda Title:   Managing Director, KM Prosperity
Pte., Ltd.   Its Manager

ACCEPTED AND AGREED:

TULLY’S COFFEE ASIA PACIFIC PARTNERS, LP

   By: Title:

 

-5-